IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


ANTHONY JOHNSON,                           : No. 115 EM 2018
                                           :
                     Petitioner            :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
PHILADELPHIA COUNTY,                       :
                                           :
                     Respondent            :


                                     ORDER



PER CURIAM

      AND NOW, this 26th day of November, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus or Extraordinary

Relief is DENIED.